office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 posts-153917-06 uilc third party communication none date of communication not applicable_date date to ----------------------------- --------------------------------------- large mid-size business from marie c milnes-vasquez senior technician reviewer branch corporate subject controlled cooperative issues legend taxpayer sub1 company procurement division national cooperative regional cooperative a promoter ----------------------------------------------- ------------------------ -------------------------------------- ------------------------------------ ---------------------------------------- --------------------------------------------------- ------------------------------- ------------------------ ------------------------------------ ------------------------ --------------- ------------------- ------------------------------- ---------------------------- ------------ ------------ ------------- -------------- -------------- --- ----------------- --- ------------ -- --- ------ -------- -- -- --- ------- ------- ------- ------- ------- products a b c d e f g h i j k l m n o p year year year year year ------- ------- ------- ------- ------- ------- --------------- ----------- ----- ----- ------ ------------------- ---------------- ----------------------- ----------------------- ------------------------ ---------------------- ---------------------- -------------- ---------------------- --------------------------- ---------- year year year year year year month month month month month date date date date date date date date date date date --------------- date facts i in general taxpayer parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the primary business of the group is to market and distribute products to domestic and foreign markets parent conducts its u s operations through approximately k domestic operating companies domestic opcos and n foreign operating companies foreign opcos together the operating companies the parent consolidated_group purchases items for distribution from thousands of suppliers the parent consolidated_group is under audit for taxable years ended date and date national cooperative is under audit for taxable years ended date and date national cooperative is a third-tier unconsolidated subsidiary of parent which was organized to qualify as a cooperative entity to which the rules of sec_1381 through subchapter_t of the internal_revenue_code code are applicable ii former structure - the procurement division prior to year the operating companies individually negotiated purchase prices parent’s procurement division negotiated two types of contracts i contracts with suppliers the domestic opcos also purchased certain items at prices that were negotiated by parent for use on a national level in year sub1 a domestic subsidiary of parent began to negotiate purchase contracts for use by the domestic opcos on a national basis in year sub1 reorganized as a cooperative under subchapter_t and was renamed company the domestic opcos were members of the company cooperative in year company merged into and became the procurement division of parent in year parent’s procurement division was renamed procurement division negotiated under a corporate billed program and ii contracts negotiated under a supplier billed program under the corporate billed program the operating companies placed orders with suppliers at rates negotiated by the procurement division the suppliers billed parent at the vendor list price and parent billed the operating companies at the vendor list price the suppliers separately paid to parent any rebates promotional funds or other negotiated discounts earned_income parent in turn paid such amounts to the operating companies these discounts represented a substantial element of the profit margins of the operating companies under the supplier billed program the operating companies ordered from the suppliers at the prices negotiated by the procurement division but paid the suppliers the vendor list price the supplier separately paid any earned_income including the negotiated discount to parent who then conveyed such payments to the opcos for contracts negotiated by the procurement division the only significant difference between the corporate billed program and the supplier billed program was whether the opcos directly paid the supplier or whether the parent acted as intermediary for the billing and payment in addition to parent’s negotiations through the procurement division the operating companies individually negotiated discount prices with suppliers the suppliers billed the operating companies at the vendor list price and the operating companies paid the suppliers the vendor list price the supplier thereafter separately paid any earned_income to the operating companies iii the tax_shelter promoter in year a tax_shelter promoter promoter approached parent with a tax strategy entitled operations consolidation strategy ‘opco’ the promoter made two presentations to parent in year these presentations provided that the opco strategy could generate benefits to the taxpayer in excess of dollar_figurea in the first year and an excess of dollar_figureb over five years although the presentation never expressly identifies these savings as tax savings the presentation does not refer to efficiency or other business- related savings rather the only savings discussed are state tax savings comprising a single page of the presentation and federal tax savings the subject of the majority of the presentation to achieve these savings the promoter advised the use of a particular cooperative structure in both presentations the promoter advised the following identify services to be performed by cooperative identify a non-consolidatable entity that will have a membership interest generally should have non-consolidatable member for every consolidatable members cooperative will not meet the voting requirement for consolidated_group purposes cooperative can adopt a tax year-end different from its members develop valuation model for arm’s length pricing structure can result in permanent tax_deferral the promoter further advised that maximum_tax deferral results from op-co strategy when coop is excluded from consolidated_group filing coop elects a tax year-end months after year end of its members patronage_dividends are paid within ½ months after coop’s tax year-end and patrons record income when patronage_dividends are received on date parent hired the promoter at a fixed fee of dollar_figurec the promoter was to provide tax consulting services relative to the design and implementation of the op- co strategy iv taxpayer’s correspondence in a date memo titled co-op tax project parent’s controller advised its chief financial officer as follows as you and i have previously discussed the success of the co-op as a tax strategy depends on the implementation of forward warehouses as a business model i am once again concerned that we have not developed our business plan to a level that would insure that we could defend the formation of regional co-ops against challenge by the i r s the opinion letter from the promoter contains a statement that says the first forward warehouse will be opened by date with additional openings every six months until completion in date to my knowledge there is no cip construction in progress for this project no project director and no plan document that lays out how and when these facilities are to be opened additionally i am not sure that we have committed any significant resources to this project or even estimated the potential roi return on investment in summary i think this situation still requires additional discussion among senior management i think it is important that we have a plan document and an appropriate project before we invest more professional fees in the tax strategy similarly an internal finance and administration memorandum entitled co-op tax project and dated date provided the co-op tax project has significant positive cash_flow benefits but also has significant cost penalties if the business does not support the tax strategy for a major component of this strategy the flow and ownership of the product does not physically change from what is being done today only the structure through which the transactions flow changes however part of the strategy does have to do with the regional redistribution warehouses and logistics i am very reluctant to move forward with this strategy without the business sponsorship and more importantly a specific plan for the development and implementation of the regional warehousing concept which has that business commitment in the course of the audit the taxpayer further reiterated in writing that by spring of year the taxpayer’s senior management was concerned that taxpayer had no business plan adequate to support implementation of the cooperative strategy as such in month of year taxpayer directed the promoter to suspend its provision of tax consulting services relating to cooperative distribution until a committed business plan for implementation of the regional redistribution was completed in month of year taxpayer directed the promoter to resume providing tax consulting services relating to the cooperative structure including regional redistribution in month of year taxpayer hired a consultant to perform a feasibility study in a date document entitled proposal for refinement of the parent procurement services function in cooperation with promoter taxpayer’s board_of directors set forth the projected economic benefit from the proposed structure the board provided assuming a conservative estimated annual patronage_dividend of dollar_figure d there could be a tax_deferral of dollar_figure e f percent of dollar_figure g for h months resulting in an imputed_interest savings of dollar_figure i using a j percent interest rate there is a continuing deferral as long as the benefits of a cooperative structure exist on date taxpayer’s board_of directors approved the formation of the tax strategy and resolved that it would restructure taxpayer’s procurement division to operate as a cooperative under subchapter_t of the code v formation of the regional and national cooperatives the implementation of the co-op tax strategy required several steps in month of year parent formed o second-tier domestic subsidiaries regional cooperatives each of which was organized to qualify as a cooperative entity to which subchapter_t would be applicable parent capitalized the regional cooperatives by transferring to them in a purported sec_351 transfer assets of parent’s procurement division including the supply contracts plus cash in exchange for a membership interest each of the k domestic opcos became a member in one of the regional cooperatives by making a nominal capital_contribution each of the regional cooperatives was included in the taxpayer’s consolidated_group as it was wholly-owned by members of that group the taxpayer has stated that the regional cooperatives were established to provide procurement distribution and logistical services to the domestic opcos membership in regional cooperatives was mandatory and non-transferable the organizational documents did not restrict membership to taxpayer’s affiliated_group however companies unrelated to the taxpayer were not solicited for membership parent did not establish any foreign cooperatives also in month of year the national cooperative was formed with the regional cooperatives transferring their assets to the national cooperative in exchange for ownership interests the employees that had formerly worked in parent’s procurement division were lent to the national cooperative but continued in their former duties from the same workstations in month of year the national cooperative assumed the functions of parent’s procurement division namely negotiating contracts for parent’s subsidiaries each of the o regional cooperatives and the n foreign opcos holds a membership interest in the national cooperative each membership interest in the national cooperative entitles its holder to one vote the parent did not include the national cooperative in parent’s consolidated tax_return for the years under audit parent maintains that the ownership by the foreign opcos of membership interests in the national cooperative results in the national cooperative’s failure to meet the voting requirement under sec_1504 for inclusion in parent’s consolidated_return although the foreign opcos held n of the p membership interests in the national cooperative the national cooperative transacted l percent and m percent of its total business during its year and year years respectively with or on behalf of the domestic opcos after the national cooperative began operations the operating companies continued to place orders directly with suppliers at rates established by the national cooperative under the cooperative billed program the national cooperative placed orders with suppliers on behalf of the operating companies the national cooperative paid the discounted price to the supplier but the operating companies paid the national cooperative the full vendor list price the value of the negotiated discount remained with the national cooperative and constituted a part of the earned_income which was eventually distributed to the operating companies through the regional cooperatives as a patronage_dividend under the supplier billed program the operating companies directly placed orders with the supplier and paid the full vendor list price the supplier separately paid any earned_income including rebates promotional funds or other negotiated discounts to the national cooperative the value of the negotiated discount again constituted a under sec_1381 the patrons or members of a cooperative must control it under the principles of democratic control because each of the p member patrons of the national cooperative has one vote parent maintains that the status of the n foreign companies as nonmembers of the parent group prevents the group from meeting the voting power requirement of sec_1504 part of the earned_income which was eventually distributed to the operating companies through the regional cooperatives as a patronage_dividend parent facilitated the payment of patronage_dividends by the national cooperative by wiring funds from parent’s bank account into the national cooperative’s bank account on the same day the national cooperative wired funds into the accounts of the regional cooperatives and the foreign opcos and parent swept these funds back into the parent’s account later when the regional cooperatives needed to make patronage_dividends to the domestic opcos parent wired funds into the regional cooperatives’ accounts on the same day the regional cooperatives wired funds into the accounts of the domestic opcos and parent swept these funds back into the parent’s account vi the purported business_purpose taxpayer maintains that its business_purpose for undertaking the cooperative structuring was to increase incentives for operating companies to purchase centrally to centralize accounts_payable transactions to protect parent from regulatory enforcement actions and to promote state tax savings in addition parent maintains that the regional cooperatives were necessary to promote cost savings in warehousing and in transporting inventory however for the periods under audit the regional cooperatives did not operate any redistribution centers taxpayer’s year tax_return shows no activity in the regional cooperatives except sales and an equal amount of cost_of_goods_sold on parent’s year tax_return there was minor activity in regional cooperative a but the remaining regional cooperatives had only sales cost_of_goods_sold interest_income and a patronage_dividend deduction to date only regional cooperative a operates a redistribution center this facility became operational in year vii putative tax effects of the cooperative tax project taxpayer structured its tax_shelter based on the model sold to it by the promoter first the regional cooperatives members of parent’s consolidated_group were incorporated with a tax_year ending on or about date to create the maximum_tax deferral promised under the promoter’s product the national cooperative wa sec_2 in addition to the organizational restructuring parent’s supply chain initiative was to include the implementation of a new sophisticated supply ordering and tracking software program form_8886 reportable_transaction_disclosure_statement attached to the national cooperative’s tax returns indicates that a fee was paid to the software company with regard to the supply chain reorganization transaction parent’s year annual report touts the many efficiencies and costs savings generated by these software-ordering programs for the tax years under audit there were no operational regional distribution facilities within the regional cooperatives taxpayer maintains that construction of a second facility has begun and that it has contracted to purchase land for a third facility incorporated as a non-consolidated member of the parent consolidated_group with a tax_year ending four months after that of the regional cooperatives as such the national cooperative’s tax_year ended on or about date as explained in the promoter presentation this staggering of taxable years between the national cooperative and the consolidated_group was intended to result in deferral of tax on an amount of income equal to the patronage_dividend for up to months central to this tax_deferral strategy is sec_1382 which allows a cooperative to take a current patronage_dividend deduction for the full amount of patronage net_earnings distributed from the beginning of its taxable_year through ½ months after the close of its tax_year this deduction offsets the national cooperative’s income related to transactions with the domestic opcos however under sec_1385 the patrons report the distributed patronage net_earnings_patronage_dividends in the year of receipt the first tax_year for the national cooperative ended in month of year the national cooperative distributed patronage net_earnings related to its year taxable_year to its members in month year ½ months following the close of the national cooperative’s tax_year this distribution occurred shortly after the beginning of the patrons’ taxable_year ending month year therefore the taxpayer argues that the cooperative tax strategy successfully achieves deferral of months from the end of the national cooperative’s taxable_year to the end of the taxpayer group’s taxable_year law and analysis law sec_1382 provides that a cooperative may deduct from gross_income for any taxable_year the patronage_dividends that it pays during the payment period for such year the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the 15th day of the ninth month following the close of such year sec_1382 a patronage_dividend is defined as an amount_paid to a patron by a cooperative on the basis of quantity or value of business done with or for such patron under an obligation to pay such amount which existed before the cooperative received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons sec_1388 for the purposes of this advice it is assumed that the national cooperative is a corporation operating_on_a_cooperative_basis under sec_1381 the taxpayer has not claimed additional deferral on account patronage_dividends paid_by the regional cooperatives to the domestic opcos sec_1385 provides that patrons must include in gross_income patronage_dividends from a cooperative these amounts are includible in gross_income in the tax_year in which they are received even though the cooperative organization was allowed a deduction for such amounts in its preceding_taxable_year sec_1_1385-1 under sec_1381 the rules of subchapter_t including the rules relating to deduction and inclusion of patronage_dividends discussed above apply to any corporation operating_on_a_cooperative_basis with exceptions that are inapplicable here a corporation must meet certain requirements to be treated as operating_on_a_cooperative_basis these include subordination of capital democratic control by the members and operation at cost and the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor 44_tc_305 revrul_93_21 1993_1_cb_188 further the irs has analyzed certain additional factors in determining whether a taxpayer qualified as a cooperative under this analysis i the cooperative must be engaged in some joint effort actively with for or on behalf of its members ii there must be a minimum number of patrons and iii upon liquidation current and former members must participate on a proportionate basis in any distribution of the cooperative's assets in addition to other requirements not relevant hereto sec_1504 requires that for a subsidiary to be included in a consolidated_group stock possessing percent of the total voting power of the stock of that subsidiary must be held by other members of the consolidated_group sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions intercompany_transaction regulations the purpose of the intercompany_transaction regulations is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting to the extent that the timing rules of sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of sec_1_1502-13 control s’s or b’s application of the timing rules of sec_1_1502-13 to an intercompany_transaction clearly reflects income only if the effect of that transaction as a whole including for example related costs and expenses on consolidated_taxable_income is clearly reflected sec_1_1502-13 the regulations define intercompany_transaction broadly as any transaction between corporations that are members of the same consolidated_group immediately the timing rules contained in the intercompany_transaction regulations are a after the transaction the regulations further define s as the member transferring property or providing services and b as the member receiving the property or services sec_1_1502-13 s’s income gain deduction and loss from an intercompany_transaction are its intercompany items an item is an intercompany_item whether it is directly or indirectly from an intercompany_transaction sec_1_1502-13 s’s intercompany items include amounts from an intercompany_transaction that are not yet taken into account under its separate_entity method_of_accounting sec_1_1502-13 b’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items an item is a corresponding_item whether it is directly or indirectly from an intercompany_transaction or from property acquired in an intercompany_transaction sec_1 b i the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions sec_1_1502-13 the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability the regulations provide the following examples of attributes character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built-in_gain or loss under sec_382 or sec_384 sec_1_1502-13 one of the principal rules within the intercompany_transaction regulations that implements single entity treatment is the matching_rule of sec_1_1502-13 under the matching_rule s and b are generally treated as divisions of a single corporation for purposes of taking into account their items from intercompany_transactions sec_1 a the matching_rule provides a timing rule which directs when b and s must take into account their items from an intercompany_transaction under this timing rule b takes its corresponding_item into account under its own separate_entity accounting_method sec_1_1502-13 s takes its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation sec_1_1502-13 the matching_rule also provides guidance regarding the manner in which the single entity structure of the intercompany_transaction rules affects the attributes of intercompany and corresponding items this rule provides that the separate_entity attributes of s’s intercompany items and b’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions thus the activities of both s and b might affect the attributes of both intercompany items and corresponding items sec_1_1502-13 sec_1_1502-13 provides an anti-avoidance rule which states if a transaction is engaged in or structured with a principal purpose to avoid the purposes of this section including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section analysis i cooperative rules in general in general as outlined above to the extent that a cooperative operates in the prescribed manner and distributes its income to its patrons in compliance with the requirements of subchapter_t the cooperative may avoid any federal_income_tax on otherwise taxable_income under sec_1382 the cooperative may claim a deduction from its income in any taxable_year for qualifying patronage_dividends paid up to ½ months following the close of that taxable_year the patronage distributions are included in the taxable_income of the patrons in the year of receipt therefore under such circumstances the code effectively grants a one-year deferral on the taxation of the income earned by the cooperative and distributed as patronage_dividends ii cooperatives and patrons within a consolidated_group the outcome described above is clearly applicable to a cooperative and its patrons where the entities are not members of the same consolidated_group however if the cooperative s and the patron b were members of the same consolidated_group the timing rules of the intercompany_transaction regulations would apply to ensure single entity treatment of the combined cooperative and patron under such circumstances the payment of patronage_dividends would qualify as intercompany_transactions under the broad definition of that term see sec_1_1502-13 application of the matching_rule of the intercompany_transaction regulations would ensure that the intercompany_item of s the deduction of the cooperative would be taken into account in the same taxable_year as the corresponding_item of b the inclusion of taxable_income by the patron which was generated by the same intercompany_transaction cf sec_1_1502-13 ex offsetting items due to intercompany payment of rent to be taken into account in a single taxable_year the timing rule provided within the matching_rule of sec_1_1502-13 directs when a consolidated_group must take into account b’s corresponding items and s’s intercompany items from an intercompany_transaction under this timing rule b the if the cooperative and patron had actually been divisions of a single corporation patron takes its corresponding items into account under its accounting_method sec_1_1502-13 therefore the application of the rules of subchapter_t to the receipt by the patrons of the patronage_dividends would be unchanged and the patrons would include such amounts in income in the year of receipt under the timing rule s the cooperative would take its intercompany_item into account to reflect the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item the item that b would have taken into account if s and b were divisions of a single corporation sec_1_1502-13 a transfer of funds from one division cooperative to a second division patron would have resulted in no net_income or deduction to the corporation therefore application of the matching_rule should result in the cooperative’s taking into account its deduction in the same year in which the patron includes the patronage_dividend in income the inclusion of the two completely offsetting items in a single taxable_year would result in the same net outcome to the group that would have resulted if s and b were divisions of a single corporation no net_income or deduction application of this timing rule would result in the cooperative taking into account its patronage deduction its intercompany_item one year later than generally required outside of consolidation under sec_1382 thus a group that includes a cooperative and its patrons would not be able to take advantage of the deferral provided under the rules of subchapter_t and would obtain a different outcome than is otherwise provided under the code and regulations however this result is explicitly contemplated by the regulations see eg sec_1_1502-13 ex e otherwise available installment reporting denied under single-entity principles see also sec_1 a to the extent the timing rules of sec_1_1502-13 are inconsistent with a member’s otherwise applicable methods_of_accounting the timing rules of sec_1_1502-13 control rules which is to provide rules to clearly reflect the taxable_income and liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or liability to the extent that the cooperative and its patron group as a whole were able to take advantage of the rules of subchapter_t to gain deferral of tax on an amount equal to the patronage_dividend the group would be able to use an intercompany_transaction payment of the patronage_dividend to defer consolidated_taxable_income the group through the patrons paid market price for goods received from the third-party supplier and the supplier returned to the group in particular the cooperative a portion of that price therefore economically the group as a whole has not borne an expense equal to the full market price yet because of the status of the cooperative and the fact that within ½ months following the end of the taxable_year the cooperative will transmit the amount of the payment from the supplier back to the patron application of the rules of subchapter_t further this outcome comports with the purpose of the intercompany_transaction as discussed above the taxpayer organized the national cooperative to have p would allow for deferral by the group of tax on an amount equal to the patronage_dividend through the use of an intercompany_transaction iii application of the anti-avoidance rule to the taxpayer’s structuring members all with equal voting rights o of those members were also members of the taxpayer’s consolidated_group whereas the remaining n were wholly-owned foreign subsidiaries thus the taxpayer argues that the national cooperative does not meet the 80-percent voting power requirement of sec_1504 that it may not be included in the taxpayer’s consolidated_group and that the intercompany_transaction regulations do not apply to transactions between the national cooperative and members of the group however the anti-avoidance rule_of sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of this section including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section under the facts presented the anti-avoidance rule should apply the promoter presentations and the taxpayer’s internal memoranda clearly demonstrate that the cooperative structuring was pursued with a purpose of achieving deferral of taxation on the amount of the negotiated discounts such deferral would enable the group to claim a cost of goods in excess of the actual negotiated price and thus to shelter other income the documentation also shows that avoidance of the application of the intercompany_transaction rules and thus the single-entity principles underlying them to the patronage distributions from the national cooperative to members of the consolidated_group was a principal tactic underlying the cooperative tax strategy further the regional cooperative structuring through which the taxpayer attempted to prevent consolidation of the national cooperative relied on intercompany_transactions between the regional cooperatives and the domestic opcos and thus inherently implicates the intercompany_transaction regulations finally the regional cooperative structuring was a transparent tax maneuver that failed to reflect the underlying economic interests of the entities involved division performed the duties later assumed by the national cooperative under the cooperative tax strategy the employees that had formerly worked within the procurement division began technically to work within the national cooperative structure though from their same desks used in the procurement division the cooperative assumed the contracts that had been negotiated by the merchandising we note that the taxpayer is not claiming deferral on the patronage_dividend payments from the regional cooperatives to the domestic opcos the transaction that in form clearly qualify as intercompany_transactions in the years preceding the cooperative tax strategy parent’s procurement analysis of the promoter presentations makes clear that this exclusion of the during the years at issue the national cooperative conducted almost all of its division and took over the task of negotiating purchase contracts in years preceding the cooperative tax strategy suppliers paid earned_income to the parent’s procurement division which included the value of the negotiated discounts and the procurement division passed these amounts on to the operating companies via intercompany_transactions under the cooperative tax strategy the national cooperative also received the benefit of the earned_income negotiated but distributed such amounts to the operating companies through the regional cooperatives via patronage_dividends business with the domestic opcos and there is no evidence that the parent anticipated that the national cooperative would conduct significant business with the foreign opcos during those years in spite of this fact parent created a structure in which the majority of the voting interest in the national cooperative was put in the hands of the foreign opcos whose dealings with the national cooperative could be characterized as de_minimis relative to the volume of its business with the domestic opcos national cooperative from the taxpayer consolidated_group was not a by-product of a business-driven structuring but rather a key component of a plan whose goal was tax savings the promoter presentations did not analyze or suggest business efficiencies or goals the focus was tax savings and achieving those tax savings by creating and utilizing a wholly-owned but non-consolidatable cooperative that would take over functions then-currently being provided within the taxpayer consolidated_group the promoter presentations provide detailed instructions about how to prevent inclusion of the national cooperative in the taxpayer consolidated_group the presentation materials then explain how patronage_dividends could be used to defer net_income inclusion assuming that the patronage_dividends did not constitute intercompany_transactions structure to the extent that bona_fide non-tax motivations for the cooperative structuring existed they clearly were pre-dated by the promoter presentations in taxpayer’s internal memoranda cited above the taxpayer’s officers consistently refer to the idea presented by the promoter as the coop tax project further these memoranda make clear that there was to date no adequately developed business plan in some cases the earned_income was paid to the national cooperative by the suppliers in other cases the operating companies paid full vendor list price to the national cooperative but the national cooperative paid the negotiated discount price to the vendor in those cases the national cooperative retained the amount of the negotiated discount until it paid the amount back to the operating companies via patronage distributions as noted above the taxpayer maintains that it sought to increase incentives for the opcos to purchase centrally to centralize accounts_payable transactions to promote cost savings in warehousing and transporting inventory to protect parent from regulatory enforcement and to promote tax savings these goals appear to be not related to the formation of a non-consolidatable cooperative these tax motivations clearly drove the implementation of the cooperative tax as discussed above the strategy relies on the ability to exclude the national associated with the cooperative tax project and that it was probable that the taxpayer had not even investigated the possible return on investment with regard to the structuring cooperative from the taxpayer consolidated_group and thus render inapplicable the single-entity principles of the intercompany_transaction regulations the chosen method of engineering this exclusion was the interposition of the regional cooperatives between the domestic opcos and the national cooperative yet during the years at issue the regional cooperatives acted as pass-through entities conducting no substantial business operations had each domestic opco held direct membership in the national cooperative members of the taxpayer consolidated_group would have easily held sufficient voting power to meet the requirements of sec_1504 although the cooperative tax structuring was engineered to ensure that the patronage_dividends from national cooperative would not qualify as intercompany_transactions the structuring does rely on the occurrence of certain intercompany_transactions in form the patronage_dividends from the national cooperative to the regional cooperatives were non-intercompany transactions however the succeeding patronage distributions from the regional cooperatives which were included in the taxpayer consolidated_group to the domestic opcos clearly were intercompany_transactions which were required in order to route patronage_dividends back to the domestic opcos and thus qualify the national cooperative for the benefits of subchapter_t thus the cooperative tax project seeks to make use of intercompany_transactions and while at the same time avoiding intercompany_transaction treatment in order to achieve its deferral purposes avoid the purposes of the intercompany_transaction regulations adjustments will be made to carry out the purposes of the intercompany_transaction regulations given the facts presented particularly the obviously tax-driven interjection of the regional cooperatives into the structuring the national cooperative will be treated as a member of the taxpayer’s consolidated_group and the patronage_dividends from the national cooperative will be treated as intercompany_transactions therefore as discussed above application of sec_1_1502-13 should result in the cooperative’s taking into account its deduction in the same year in which the patron includes the patronage_dividend in income the inclusion of the two completely offsetting items in a single taxable_year would result in the same net outcome to the group that would have resulted if s and b were divisions of a single corporation no net_income or deduction as a result the taxpayer consolidated_group will take into account its net cost of goods even if regional cooperative a were conducting operations sufficient to have its existence respected in the years at issue sufficient voting power would remain in the hands of regional cooperative a and the other members to the taxpayer consolidated_group not including members of regional cooperative a to cause the national cooperative to be includable in the taxpayer consolidated_group because the cooperative tax project was engaged in with a principal purpose to from suppliers rather than overstating such cost and thus understating its consolidated taxable incomedollar_figure this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions the intercompany_transaction rules will have no effect on the computation of the national cooperative’s income with regard to its transactions with the foreign opcos
